Supplement dated March 14, 2011 to the Class J Prospectus for Principal Funds, Inc. dated March 1, 2011 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Replace the Underlying Fund Risk for the funds listed below: S TRATEGIC A SSET M ANAGEMENT (SAM) B ALANCED P ORTFOLIO (page 7) S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE B ALANCED P ORTFOLIO (page 11) S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE G ROWTH P ORTFOLIO (page 15) S TRATEGIC A SSET M ANAGEMENT (SAM) F LEXIBLE I NCOME P ORTFOLIO (page 19) S TRATEGIC A SSET M ANAGEMENT (SAM) S TRATEGIC G ROWTH P ORTFOLIO (page 23) P RINCIPAL L IFE T IME S TRATEGIC I NCOME F UND (page 27) P RINCIPAL L IFE T IME 2010 F UND (page 32) P RINCIPAL L IFE T IME 2020 F UND (page 37) P RINCIPAL L IFE T IME 2030 F UND (page 42) P RINCIPAL L IFE T IME 2040 F UND (page 47) P RINCIPAL L IFE T IME 2050 F UND (page 52) with the following: Underlying Fund Risk. An underlying fund of a fund-of-funds may experience relatively large redemptions or investments as the fund-of-funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance.
